Exhibit Century Aluminum Reports Third Quarter 2008 Earnings MONTEREY, CA. October 21, 2008 Century Aluminum Company (NASDAQ:CENX) reported net income of $37.0 million ($0.59 per basic and $0.57 per diluted common share) for the third quarter of 2008.The reported earnings per share data reflect, as prescribed by GAAP, net income allocable to common shareholders without effect for the July 2008 issuance of preferred shares.These results were negatively impacted by a net after-tax charge of $50.4 million for mark-to-market adjustments on forward contracts that do not qualify for cash flow hedge accounting.Quarterly results were positively impacted by a $3.3 million tax benefit related to the release of tax reserves no longer required.For a full reconciliation of earnings per share allocable to common and preferred shareholders, see the attached Exhibit A. In the third quarter of 2007, the company reported net income of $7.5 million ($0.18 per basic and $0.17 per diluted common share), which included an after-tax charge of $46.2 million for mark-to-market adjustments on forward contracts that do not qualify for cash flow hedge accounting. Recent highlights included: · Operating performance was strong at all primary aluminum facilities. · Direct and toll shipments of primary aluminum totaled a record 203,618 tonnes, up nearly three percent from the previous quarter. · Construction continues at the company’s greenfield smelter project at Helguvik, Iceland. The company is closely monitoring and evaluating the project in light of the disruptions in global financial markets. · In early July, Century settled all of its remaining fixed price aluminum financial sales contracts. The company made the final payment under the deferred settlement amount on October 1. Sales in the third quarter of 2008 were $552.2 million, compared with $454.4 million in the third quarter of 2007.Shipments of primary aluminum for the quarter totaled 203,618 tonnes compared with 195,540 tonnes in the year-ago quarter, reflecting the impact of the Grundartangi expansion to 260,000 tonnes, which was completed in the fourth quarter of 2007. For the first nine months of 2008, the company reported a net loss of $198.2 million ($4.57 per basic and diluted common share).The reported earnings per share data reflect, as prescribed by GAAP, net loss allocable to common shareholders without effect for the July 2008 issuance of preferred shares.These results were negatively impacted by a net after-tax charge of $466.2 million for mark-to-market adjustments on forward contracts that do not qualify for cash flow hedge accounting.Results for the nine month period were positively impacted by net tax benefits of $15.9 million for various non-recurring items.For a full reconciliation of earnings per share allocable to common and preferred shareholders, see the attached Exhibit A. Net income for the first nine months of 2007 was $11.1 million ($0.31 per basic and $0.29 per diluted common share), which included an after-tax charge of $172.1 million for mark-to-market adjustments on forward contracts that do not qualify for cash flow hedge accounting. Sales in the first nine months of 2008 were $1,568.6 million compared with $1,366.0 million in the same period of 2007. Shipments of primary aluminum for the first nine months of 2008 were 601,511 tonnes compared with 568,812 tonnes for the comparable 2007 period. “We had a busy and productive quarter,” commented Logan W. Kruger, President and Chief Executive Officer.“Our operations continue to turn in sound performance, with our plants in Iceland and in the U.S. shipping well above their rated capacities.We made good progress on the new, fifteen-year, market-based power contract for our Hawesville smelter; this process is in its final stages.The team leading the construction at Helguvik has maintained the project on time and on budget. Mr.
